Casey, J.
Appeals (1) from an order of the Supreme Court (Viscardi, J.), entered September 24, 1993 in Essex County, which, in a proceeding pursuant to RPTL article 7, granted respondents’ motion to dismiss the petition for lack of jurisdiction, and (2) from an order of said court, entered December 13, 1993 in Essex County, which denied petitioner’s motion for reargument and granted respondents’ cross motion for the imposition of costs.
Insofar as petitioner seeks to appeal from the order entered September 24, 1993, the appeal is untimely (see, CPLR 5513 [a]). Insofar as petitioner seeks to appeal from the denial of his motion to reargue, the order is not appealable (see, e.g., Burton *842v Coonrod, 170 AD2d 882, 883). As to the appeal of the award to respondents of reasonable costs and counsel fees, we see no basis to disturb Supreme Court’s conclusion that petitioner’s conduct in moving to reargue a patently meritless issue constituted frivolous conduct within the meaning of 22 NYCRR 130-1.1 (a).
Cardona, P. J., Mikoll, Mercure and Yesawich Jr., JJ., concur. Ordered that the appeal from the order entered September 24, 1993 is dismissed, as untimely. Ordered that the order entered December 13, 1993 is affirmed, with costs.